IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                      No. 02-10871 & 02-10872
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

                               versus

                         L. D. RICHARDSON,

                                    Defendant-Appellant.

                        --------------------
           Appeals from the United States District Court
                 for the Northern District of Texas
                      USDC No. 5:92-CR-108-1-C
                        --------------------
                          February 25, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

           The Federal Public Defender (FPD), appointed to represent

appellant L. D. Richardson, has moved for leave to withdraw and has

filed a brief as required by Anders v. California, 386 U.S. 738

(1967).   Richardson has not filed a response.

           Our independent review of the brief and the record

discloses no nonfrivolous issue in this appeal.    Accordingly, the

motion for leave to withdraw is GRANTED, the FPD is excused from




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-10871
                               -2-

further responsibilities herein, and the APPEAL IS DISMISSED.   See

5TH CIR. R. 42.2.